DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 11/12/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
Following claims have been amended as follows:
in claim 1, line 9 replace the terms “antennas,” with “antennas, and” and line 16 replace the term “using” with “utilizing”; and 
in claim 15, line 5 replace the terms “users,” with “users, and”.
	
Reason for Allowance
4.	Regarding claims 1 and 15, Tavares (US 2018/0287828 A1) teaches a plurality of users for concurrent transmission (Figures 1 & 12, Step 1210) and decoding the transmission by utilizing a successive interference cancellation (Figure 12, Step 1225). In addition, Moshfeghi US 2013/0094544 A1) discloses a transceiver with a switch, which is coupled to a plurality of antenna (Figure 6, 600). 
However, prior art of record fails to disclose separating collide chip sequences transmitted by the different users by switching the transceiver between the plurality of antennas according to an applied scrambling sequence and by utilizing the spatial character of the different users in combination with the applied scrambling sequence.
	Therefore, regarding claims 1-15 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633